—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered June 22, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the People provided adequate assurances of the identity and unchanged condition of the narcotics entered into evidence at trial (see, People v Julian, 41 NY2d 340; People v Brathwaite, 204 AD2d 733).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.